FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RUSSELL ALLEN NORDYKE; ANN             
SALLIE NORDYKE, dba TS Trade
Shows; JESS B. GUY; DUANE DARR;
WILLIAM J. JONES; DARYL N.
DAVID; TASIANA WESTYSCHYN; JEAN              No. 07-15763
LEE; TODD BALTES; DENNIS BLAIR;
R.L. ADAMS; ROGER BAKER; MIKE                   D.C. No.
FOURNIER; VIRGIL MCVICKER,                 CV-99-04389-MJJ
              Plaintiffs-Appellants,      Northern District of
                                               California,
                v.                           San Francisco
MARY V. KING; GAIL STEELE;
WILMA CHAN; KEITH CARSON;                       ORDER
SCOTT HAGGERTY; COUNTY OF
ALAMEDA; COUNTY OF ALAMEDA
BOARD OF SUPERVISORS,
             Defendants-Appellees.
                                       
                    Filed June 15, 2012

  Before: Alex Kozinski, Chief Judge, Harry Pregerson,
      Stephen Reinhardt, Diarmuid F. O’Scannlain,
Michael Daly Hawkins, Susan P. Graber, Ronald M. Gould,
       Richard C. Tallman, Consuelo M. Callahan,
 Milan D. Smith, Jr., and Sandra S. Ikuta, Circuit Judges.


                          ORDER

   Appellants’ Motion to Extend Appellate Deadlines, or in
the Alternative to Modify the Court’s Opinion to Include
Instructions to the Trial Court is DENIED.

                            7395
7396                NORDYKE v. KING
  Appellants’ Motion to Extend Time to File Petition for
Rehearing is DENIED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2012 Thomson Reuters.